Citation Nr: 0209479	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  97-17 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.  

2.  Entitlement to service connection for a left ankle 
disorder.  

3.  Entitlement to a rating in excess of 10 percent for 
hypertension.  


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from June 1969 to 
August 1978 and from December 1979 to July 1996.  

This appeal arises from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO granted entitlement to 
service connection for hypertension and awarded a 10 percent 
disability evaluation.  In addition, the veteran's claims of 
entitlement to service connection for hay fever, sinusitis, a 
left shoulder disorder, a right ankle disorder, swollen feet, 
a left ankle disorder, elevated cholesterol, and a positive 
TB (tuberculosis) test were denied.  Furthermore, a 
noncompensable evaluation for duodenal ulcer was confirmed.  

In a November 1998 rating decision, the RO granted 
entitlement to service connection for bursitis of the left 
shoulder, as well as allergic rhinitis/sinusitis, and 
assigned 10 percent and noncompensable disability ratings 
respectively.  The veteran has not disagreed with the 
assignment of those ratings or with the effective date for 
service connection, and those issues are not currently before 
the Board.  Additionally, the November 1998 rating decision 
increased the evaluation for the veteran's service-connected 
duodenal ulcer with gastritis and gastroesophageal reflux 
disease (GERD) to 10 percent.  

In February 1999, the veteran testified before the 
undersigned member of the Board during a hearing at the RO.  

The veteran's appeal subsequently came before the Board, 
which in a June 1999 decision denied the veteran's claims for 
service connection for swollen feet and hypercholesterolemia, 
as well as an increased rating for a duodenal ulcer with 
gastritis and GERD.  In addition, the Board remanded the 
veteran's claims for residuals of a right ankle injury, left 
ankle disorder, and hypertension for additional development.  
That development has been completed and the claims are again 
before the Board.  

FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's appeal have been obtained.  

2.  The veteran has no current right or left ankle 
disability.  

3.  The veteran's hypertension is well controlled with 
medication; diastolic blood pressure that is predominantly 
110 or more with definite symptoms, or systolic pressure that 
is predominantly 200 or more, are not found.


CONCLUSIONS OF LAW

1.  Residuals of a right ankle injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).  

2.  Left ankle disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

3.  The criteria for a rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (1996 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, prior to the RO's most recent 
consideration of the veteran's claims, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issues on 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The veteran was notified of the provisions of the VCAA in a 
March 2002 supplemental statement of the case.  The veteran 
has been advised of the evidence needed to substantiate his 
claims through the Boards earlier decision, and in the 
discussion contained in the RO's rating decisions, statement 
of the case, and supplemental statement of the case.  The RO 
has invited the veteran to report all relevant records, and 
has then obtained all reported records.  Since the RO has 
obtained the relevant records, there is no further need to 
advise him of the evidence he is responsible for obtaining.  
The veteran has also been provided necessary examinations.  
The veteran has not contended that there is additional 
evidence that needs to be obtained, nor is the Board aware of 
such evidence.  Therefore, the facts pertinent to the 
veteran's claims have been properly developed, and there is 
no further action that could assist the veteran in 
substantiating his claims.  Therefore, the Board will address 
the merits of the veteran's claims.

Legal Criteria

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a), 3.304 (2001).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly affirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 4.3 
(2001).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the various 
disabilities.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating is 
to be assigned.  38 C.F.R. § 4.7.  

The criteria for evaluation of cardiovascular disorders were 
amended during the pendency of the veteran's appeal, 
effective January 12, 1998.  See 62 Fed. Reg. 65,219 (Dec. 
11, 1997).  When a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991), can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 (2000).

The rating criteria in effect for cardiovascular disorders 
prior to January 12, 1998, provided for the assignment of a 
10 percent evaluation for hypertensive vascular disease with 
diastolic pressure predominantly 100 or more.  A 20 percent 
evaluation was warranted for diastolic pressure predominantly 
110 or more with definite symptoms.  A 40 percent rating was 
warranted when diastolic pressure was predominantly 120 or 
more and moderately severe symptoms were demonstrated.  A 60 
percent rating was warranted when diastolic pressure was 
predominantly 130 or more and severe symptoms were 
demonstrated.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(1996).

Effective January 12, 1998, the rating schedule provides for 
assignment of a 10 percent evaluation where the diastolic 
pressure is predominantly 100 or more, or where the systolic 
pressure is predominantly 160 or more.  Such is also the 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is assigned where the diastolic pressure is predominantly 110 
or more, or where the systolic pressure is predominantly 200 
or more.  Diastolic pressure of predominantly 120 or more 
warrants assignment of a 40 percent rating.  Finally, 
diastolic pressure of predominantly 130 or more warrants 
assignment of a 60 percent rating.  38 C.F.R. § 4.114, 
Diagnostic Code 7101 (2001).  

Analysis

Service Connection

The veteran's statements and testimony are to the effect that 
as a member of the U.S. Air Force he was required to run for 
physical training (PT) purposes.  The veteran believes that 
the amount of running he undertook in service has taken a 
toll on his feet, knees, and ankles.  He has indicated that 
he has having trouble standing for long periods of time and 
can not do a lot of walking.  

The Board has reviewed the veteran's service medical records 
and notes the veteran's treatment for bilateral edema of the 
feet with itching, and a right ankle sprain.  This treatment 
followed an injury after a 500-pound piece of equipment fell 
on his right leg.  The veteran was noted twice during service 
to complain of pain in his left foot.  He was diagnosed with 
a sprained ligament of the left ankle and contusion due to 
excessive running.  The records do not document treatment for 
any chronic disability arising from these injuries.  
Furthermore, at his separation examination in March 1996, no 
pertinent abnormalities were noted nor did the veteran 
complain of any chronic disability associated with any 
injuries to his ankles or feet.  

Post service, the veteran underwent a general VA examination 
in September 1997 during which he reported chronic left ankle 
pain.  On physical examination the veteran's lower 
extremities were reported normal.  The examiner reported 
moving all of the veteran's joints freely without crepitation 
or pain.  He diagnosed the veteran with an "old ankle injury 
with arthritic symptoms in the joint and muscles around the 
ankle.  No serious problem.  No permanent disability."  The 
examiner also noted that the veteran had "arthralgias and 
myalgias, generalized and the etiology is undetermined.  I 
cannot make a diagnosis but I think that it is just 
arthralgias and myalgias."  Radiographic studies of the 
veteran's ankles were not accomplished at that time.  

During a subsequent VA examination in March 2001, the 
examiner noted that a review of the veteran's prior medical 
history, including that associated with service, had been 
done.  On clinical evaluation, both the veteran's ankles were 
normal on range of motion testing.  Furthermore, X-ray's of 
the veteran's ankles revealed no abnormality.  While the 
examiner noted that the veteran's complaints were entirely 
valid with respect to foot pain and the prior reported 
history of running, his impression noted a lack of current 
ankle disease or evidence of disability.  

Thus, while the Board does not doubt the veteran's 
contentions with respect to pain in his ankles, and the 
limiting effect this may have on his ability to stand and 
walk, the foregoing March 2001 examination results establish 
that there is no current right or left ankle disability for 
service connection purposes.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).

It could be argued that the September 1997 examination shows 
current ankle disabilities.  However, that examination's 
report of arthritic symptoms is contrary to the subsequent X-
ray studies.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2001) (arthritis is established by X-ray findings).  The 
findings of arthralgia and myalgia were not accompanied by a 
finding of an underlying disability.  Arthralgia is joint 
pain.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
Myalgia is muscle pain.  Hoag v. Brown, 4 Vet. App. 209, 211 
(1993).  The examiner's report of muscle and joint pain 
without an underlying condition cannot satisfy the 
requirement for a showing of current disability.  Sanchez-
Benitez.

Under the circumstances, the Board must conclude that the 
preponderance of the evidence is against the veteran's 
claims.  


Increased Rating

The RO granted service connection for hypertension and 
assigned a 10 percent evaluation in March 1997.  The veteran 
appealed the RO decision.  Since the veteran has appealed the 
initial rating of the disability, different ratings may be 
assigned for the disability for separate periods of time, 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board is cognizant of the veteran's request that other 
cardiac factors be considered in rating his service-connected 
hypertension.  The Board notes that, as is noted above, that 
a schedule of ratings is considered in evaluating the 
veteran's service-connected hypertension.  The Board cannot 
substitute other rating criteria.  In this instance, the 
Board will review the veteran's claim under both the former 
and current regulations to determine whether the veteran is 
entitled to an increased evaluation under either set of 
criteria.  

In reviewing the evidence of record, the Board notes that the 
veteran's retirement medical examination in March 1996 
reflects a blood pressure reading of 128 (systolic)/84 
(diastolic).  The veteran was noted to have hypertension and 
that it was well controlled with medication.  

Post service, during VA examination in September 1997, the 
veteran was noted to have a history of elevated blood 
pressure since 1979, and had been taking medication ever 
since with fairly good control.  Blood pressure readings were 
reported as 130/90, 132/90, and 136/88.  The examiner's 
impression included essential hypertension well controlled.  
Furthermore, additional post-service evidence reflects both 
private and VA clinical records that document various blood 
pressure readings, with a highest systolic reading of 146 and 
a highest diastolic reading of 98.  

As the evidence reflects, under the former and new 
regulations, the veteran does not meet the 20 percent 
criteria.  In this respect, the competent evidence of record 
reveals diastolic blood pressure readings consistently below 
110, and systolic readings consistently below 200.  Thus, no 
more than a 10 percent evaluation is warranted.  38 C.F.R. 
§ 4.114, DC 7101 (1996 & 2001).  

The Board thus concludes that while the veteran sincerely 
believes his service-connected disability is more severe than 
the current schedular rating reflects, the preponderance of 
the evidence establishes that a 10 percent rating for 
hypertension is appropriate throughout the initial rating 
period.  

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2001).  In this respect, the Board notes that 
the veteran has not required frequent periods of 
hospitalization for hypertension and that the manifestations 
of the disability are those specifically contemplated by the 
schedular criteria.  He has not alleged, nor does the record 
show that hypertension causes marked interference with 
employment.  In sum, there is no indication in the record 
that the average industrial impairment from this disability 
is in excess of 10 percent.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to service connection for residuals of a right 
ankle injury is denied.  

Entitlement to service connection for a left ankle disorder 
is denied.  

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

